Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II, claims 9-23, and the species of “about 0.2 µM or more of the GSK inhibitor and about 50 ng/mL or more of the sonic hedgehog protein” from claim 14 in the reply filed on Mar. 8, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-24 remain pending in the current application, claims 1-8 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 9-23 have been considered on the merits.


Status of the Claims 
	Claims 1-24 are currently pending.
	Claims 1-8 and 24 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
	Claims 9-23 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: Neurobasal® in 0057, 0085, 0087-0090, 0188; MACS® neuro medium in 0085; MACS® NeuroBrew®-21 medium in 0085; Cellstart™ in 0094; StemPro® medium in 0094; StemMACS® iPSBrew medium in 0127; Matrigel® in 0185; MultiClamp™ in 0192; and pClamp™ 10.2 in 0192 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 



Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 10 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. ethylenediaminetetraacetic acid (EDTA)). 
Claim 11 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. rho-associated kinase (ROCK) inhibitor, transforming growth factor beta (TGF-β) inhibitor, and glycogen synthase kinase 3 (GSK3) inhibitor). 
Claim 14 is object to for the multiple use of the word “or” in lines 3, 5, 7, 9, 11 and 13.  It is suggested to delete the word in these lines to conform to modern grammatical conventions.
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 9-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two different methods of inducing the production of dopaminergic cells comprising plating pluripotent stem cells on a substrate coated with laminin-111, laminin-121, laminin-521, laminin-421 or laminin-511 plus additional steps of culturing the cells in a series of different differentiation media to induce the differentiation of the pluripotent stem cells, does not reasonably provide enablement for a method of producing dopaminergic cells by simply plating the cells on a substrate coated with laminin-111, laminin-121, laminin-521, laminin-421 or laminin-511 and by only practicing the steps recited in claims 11-20 and 23.  In other words, the claims are not enabled for a method that does not require the additional culturing steps as described in the two different methods of producing dopaminergic cells from pluripotent stem cells in the instant specification which are:
i) culturing the cells in a primary medium containing N2 medium, a TGF-β inhibitor, a noggin protein, a sonic hedgehog protein, and a GSK3 inhibitor, and optionally a ROCK inhibitor, then culturing in a secondary medium containing N2 medium and fibroblast growth factor (FGF), replating the cells, then culturing the cells in a tertiary medium containing B27 medium, a ROCK inhibitor, a FGF, a brain derived neurotrophic factor (BDNF) and ascorbic acid (AA), and finally and optionally culturing the cells in a quaternary medium containing B27 medium, a FGF, a BDNF and AA (as described in [0019-0023] of the published application); and
ii) culturing the cells in a first medium containing neural induction medium (NIM) or N2 medium, a ROCK inhibitor, a TGF-β inhibitor, a GSK3 inhibitor, and optionally, a 
Accordingly, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.   

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, the enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of 
	While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of inducing or producing dopaminergic cells by plating pluripotent stem cells on a substrate coated with laminin-111, laminin-121, laminin-521, laminin-421 or laminin-511 and the additional culturing steps of claims 10-20 and 23.  Thus, the claims taken together with the specification imply that by simply practicing these culturing steps along with plating pluripotent stem cells on a substrate coated with the recited laminins, dopaminergic cells can be produced from pluripotent stem cells.

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Inventions involving the differentiation of pluripotent stem cells into dopaminergic progenitor cells need to provide supporting evidence because of the unpredictability in culture conditions and the necessary amounts and timing of the differentiation inducing factors.  The standard of enablement is high for such inventions because as the state of the art stands, there is no generalized culture conditions for the differentiation of pluripotent stem cells into dopaminergic cells.  For example, Reubinoff (US 2007/0212777 A1) teaches differentiation into dopaminergic neuronal cells requires supplementation of the medium with at least one of sonic hedgehog (SHH), fibroblast growth factor (FGF) or a member of the Ent family (0090) and culturing in the presence of FGF8 and SHH for 2 weeks (0066 and 0121 and 0142).  In addition, Yan et al. (Stem Cells, 2005) teaches the differentiation of human embryonic stem (hESC) cells into neuroepithelial cells by first FGF2-expanding the cells into neuroepithelial cells and then exposing the cells to FGF8 and SHH after being plated on laminin coated coverslips to promote the further differentiation into dopaminergic (DA) neurons (pg. Col. 1 last para, to Col. 2 para. 2 and pg. 787 last para.).  Additionally, the instant specification discloses that “the combination of the laminin substrate with the cell culture medium of the present disclosure results in a cell culture system that provides clinical grade dopaminergic cells” (published application [0079]).  Furthermore, all of the examples provided in the specification culture the cells in at least one medium containing a FGF and one medium containing a B27 medium, a BDNF, ascorbic acid and a FGF (Examples 1-4).
Thus, as the state of the art stands, the differentiation conditions for pluripotent stem cells into dopaminergic progenitor cells is unpredictable.  In the instant case, the applicants have provided no other examples of differentiating pluripotent stem cells into dopaminergic progenitor cells without the culturing of the cells in a medium containing a FGF and one medium containing a B27 medium, a BDNF, ascorbic acid and a FGF (Examples 1-4). The high degree of unpredictability associated with the claimed method underscores the need to provide teachings and/or examples in the specification that would provide the skilled artisan with specific differentiation conditions that achieve the differentiation of pluripotent stem cells under conditions where the cells are not cultured 

(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification provides working examples and guidance for the practice of the instantly claimed method where the pluripotent stem cells are cultured sequentially in three, four or five different media to provide dopaminergic progenitor cells (0018-0028 and Examples 1-4).  However, the specification does not provide any guidance for a method where the cells are provide without culturing in a medium containing a FGF and in a medium containing a B27 medium, a BDNF, ascorbic acid and a FGF.  The applicants have provided neither data nor any mechanism of action for the claimed differentiation method to give the skilled artisan any reason to expect that the method would be effective toward induction of differentiation of any pluripotent stem cells into dopaminergic progenitor cells by simply practicing the steps of plating the embryonic stem cells on a substrate with a particular laminin and the steps of claims 10-20 and 23.  



(8) The quantity of experimentation necessary:
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the claimed invention within the broad scope as instantly claimed.
It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  It is also noted, considering the a priori unpredictability in the art with regard to the differentiation of pluripotent stem cells into dopaminergic progenitor cells, that the induction of the differentiation of pluripotent stem cells by simply plating on a substrate one of the claimed laminins is not enabled and by practicing the steps of claims 10-20 and 23.
Therefore, claim 9-20 and 23 are rejected under 35 U.S.C. 112, first paragraph, for a lack of enablement.

Claims 9-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a method of inducing or producing dopaminergic cells by plating pluripotent stem cells on a substrate coated with laminin-111, laminin-
i) culturing the cells in a primary medium containing N2 medium, a TGF-β inhibitor, a noggin protein, a sonic hedgehog protein, and a GSK3 inhibitor, and optionally a ROCK inhibitor, then culturing in a secondary medium containing N2 medium and fibroblast growth factor (FGF), replating the cells, then culturing the cells in a tertiary medium containing B27 medium, a ROCK inhibitor, a FGF, a brain derived neurotrophic factor (BDNF) and ascorbic acid (AA), and finally and optionally culturing the cells in a quaternary medium containing B27 medium, a FGF, a BDNF and AA (as described in [0019-0023] of the published application); and
ii) culturing the cells in a first medium containing neural induction medium (NIM) or N2 medium, a ROCK inhibitor, a TGF-β inhibitor, a GSK3 inhibitor, and optionally, a sonic hedgehog protein and a noggin protein, then culturing in a secondary medium containing a NIM or N2 medium, a TGF-β inhibitor a GSK3 inhibitor, and optionally, a sonic hedgehog protein and a noggin protein, then culturing the cells in a tertiary medium containing a neural proliferation medium (NPM), a TGF-β inhibitor, and 
The specification does not disclose or suggest additional methods of inducing pluripotent stem cells into dopaminergic cells.  In sum, specification and the claims do not provide any guidance on alternative methods of inducing the production of dopaminergic cells.  Additionally, the instant specification discloses that “the combination of the laminin substrate with the cell culture medium of the present disclosure results in a cell culture system that provides clinical grade dopaminergic cells” (published application [0079]).  Accordingly, the specification fails to provide adequate written description for a method for inducing production of dopaminergic cells by plating pluripotent stem cells on a substrate coated with one of the claimed laminins and by only practicing the steps recited in claims 10-20 and 23. 
Absent of such teachings and guidance as to the necessary or required steps for the production of dopaminergic cells from pluripotent stem cells, the specification does not describe the claimed method so as to indicate that Applicant had possession of a broad method of plating pluripotent stem cells on a laminin coated substrate and practicing the steps of claims 9-20 and 23 to produce dopaminergic cells at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-23 are rendered indefinite for the “wherein” clauses.  It is unclear whether the wherein clauses are meant to be active steps required by the method or product by process type-like limitations.  For the purposes of compact prosecution, the “wherein” clauses in the claims will be interpreted to mean to refer to actively performed steps required by the method.  In other words, the claims will be interpreted to mean “the method of claim from which the claim depends, further comprising the step of…” .
	In claim 22, the phrase “wherein the fifth medium is renewed about 324 hours to about 348 hours after plating”, renders the claim and its dependents indefinite, since it is unclear whether the plating being referred to is the initial plating of claim 9 or the replating of claim 19.   For the purposes of compact prosecution, the phrase in the claim will be interpreted to mean to refer to the initial plating of claim 9. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US 2016/0215260 A1).
With respect to claim 9, Takahashi teaches a method of producing dopaminergic cells by plating pluripotent stem cells on an extracellular matrix of laminin 511 or laminin 111 (substrate coated with laminin) (0014, 0018, 0052 and 0149).
Therefore, the reference anticipates the claimed subject matter.   

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by George et al. (US 2015/0265652 A1) as evidenced by Benton et al. (International Journal of Cancer, 2011).
With respect to claim 9, George teaches a method of producing midbrain dopaminergic (abstract) where pluripotent stem cells are plated on a matrix culture that comprises matrix proteins such as laminin and can be Matrigel® (substrate coated with claim 10, George teaches that the cells can be dissociated using EDTA (0030).  
Therefore, the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0215260 A1) in view of Mack et al. (US 2012/0009676 A1).
With respect to claim 9, Takahashi teaches a method of producing dopaminergic cells by plating pluripotent stem cells on an extracellular matrix of laminin 511 or laminin 111 (substrate coated with laminin) (0014, 0018, 0052 and 0149).
Takahashi does not teach the method where the cells are cultured in a first medium comprising a neural induction medium or an N2 medium, a ROCK inhibitor, TGF-β inhibitor and a GSK3 inhibitor as recited in claim 11.  However, Mack teaches an expansion medium for pluripotent stem cell containing a GSK3 inhibitor, a TGF-β inhibitor and ROCK inhibitor where the medium can be N2 medium (0026).  Accordingly, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Takahashi to include a step of first expanding the pluripotent stem cells in a N2 medium containing a ROCK inhibitor, TGF-β inhibitor and a GSK3 inhibitor for the benefit of expanding the population of pluripotent stem cells prior to inducing differentiation as taught by Mack.  It would have been obvious to one of ordinary skill in the art to include a known step of expanding the pluripotent stem cell population in the recited medium of claim 11 in the 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2015/0265652 A1) as evidenced by Benton et al. (International Journal of Cancer, 2011) in view of Mack et al. (US 2012/0009676 A1).
With respect to claim 9, George teaches a method of producing midbrain dopaminergic (abstract) where pluripotent stem cells are plated on a matrix culture that comprises matrix proteins such as laminin and can be Matrigel® (substrate coated with laminin) (0018 and 0025).  Matrigel® contains laminin-111 as evidenced by Benton.  Benton reports the main laminin in Matrigel is laminin-111 (pg. 1751 para. 1).  With respect to claim 10, George teaches that the cells can be dissociated using EDTA (0030).  
George does not teach the method where the cells are cultured in a first medium comprising a neural induction medium or an N2 medium, a ROCK inhibitor, TGF-β inhibitor and a GSK3 inhibitor as recited in claim 11.  However, Mack teaches an 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632